DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive.  Applicant argues that the cited references do not teach determining a degree of blurring based on an input, blurring the remaining portion of the image using the degree of blurring, wherein the degree of blurring increases as a depth difference from a third area/focused area increases (pp. 6-8).
The examiner disagrees.  Specifically, Fukumoto discloses a blurring system wherein a user inputs a focus reference distance, a near point distance and a far point distance using an interface such as a touch screen (e.g. Figures 8, 9-14).  Based on these inputs, a degree of blurring is determined for the remaining/focused portion of the image (Paragraphs 0059-0062) wherein the degree of blurring increases as a depth difference from the remaining/focused portion increases in the image (Paragraphs 0059-0062; the blur amount increases with LBLUR as the distance differences between LBLUR and Lf/Ln increase).  

Therefore, applicant’s arguments are not considered persuasive and the rejections are maintained below for the reasons discussed above and in the updated rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Fukumoto et al. (US 2012/0105590 A1).[claim 1]
Regarding claim 1, Lee discloses an electronic device comprising: a first camera having a first angle of view (Figure 1, Item 110 or 112); a second camera having a second angle of view (Figure 1, Item 112 or 110); a display (Figure 2, Item 150); a memory (Figure 2, Item 120); and a processor (Figure 2, Item 130/140), wherein the processor is configured to: collect a first image obtained by the first camera with respect to an external object, when the first camera is focused on the external object (e.g. Paragraph 0096, 0199, 0221) and a second image obtained by the second camera with respect to the external object (Figure 3 and 4A; wide and tele images); generate a third image with respect to the external object using a first area of the first image where the external object appears and a second area 
Fukumoto discloses an electronic device which adjusts a background blur of an image by receiving an input associated with a depth adjustment with respect to the image (Figure 9, S15); determining a degree of blurring based on the input associated with the depth adjustment (Figure 9, S16; Paragraphs 0059-0062; determining blur amounts in accordance with LBLUR, Lf and Ln) and blurring a portion of the image based on depth information and the depth adjustment, thereby resulting in the blurred image (Figure 9, S16; Paragraphs 0059-0062); and displaying the blurred third image (Figure 9, S17), wherein as a depth difference from the third area increases, the degree of blurring increases in the remaining portion (Paragraphs 0059-0062; the blur amount increases with LBLUR as the distance differences between LBLUR and Lf/Ln increase), see also Figures 10-13 showing adjustment of depth of field using sliders 412/413.  The system of Fukumoto allows a user to freely adjust the depth of field of a captured image while providing a display of the changed depth of field to the user for review thereby easily setting a desired depth of field (e.g. Paragraphs 0006-0010, 0069).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
Note that the depth of field effect blurring effect is applied to regions other than a region associated with a selected focus distance (i.e. a selected region of the image).  Therefore, the system of Lee in view of Fukumoto would blur a remaining region other than the selected region as claimed.[claim 3]
Regarding claim 3, Lee discloses the electronic device of claim 1, wherein the processor is configured to: receive a signal with respect to a shooting for the external object, obtain the first image using the first camera in response to the signal, and obtain the second image using the second camera in response to the signal (Paragraph 0076; capturing and processing of raw image data to generate a still image according to a photographing command).[claim 15]
Claim 15 is a method claim corresponding to apparatus claim 1.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Fukumoto et al. (US 2012/0105590 A1) in view of Wakabayashi et al. (US 2011/0234881 A1).[claim 4]
Regarding claim 4, Lee discloses storing images in the memory (e.g. Paragraph 0074), but does not disclose storing the first image and the second image together as one file.
.  

Claims 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Kim et al. (US 2016/0381289 A1) ) in view of Fukumoto et al. (US 2012/0105590 A1).[claim 5]
Regarding claim 5, Lee discloses an electronic device comprising:  15a first camera (Figure 1, Item 110); a second camera placed to be spaced apart from the first camera with a predetermined distance (Figure 1, Item 112); a display (Figure 2, Item 150); a memory (Figure 2, Item 120; and 20a processor (Figure 2, Item 130/140), wherein the processor is configured to: collect first image data with respect to an external object using the first camera when the first camera is focused on the external object (e.g. Paragraph 0096, 0199, 0221) and second image data with respect to the external object using the second camera (Figures 3 and 4A; wide and tele images); and extract depth information (Figure 12, Paragraphs 0170-0181).  However, Lee does not disclose extracting depth information based on a difference between the first 25image data and the second image data.
Kim discloses a similar system including first and second cameras (Figure 1, Items 20 and 30) and further discloses generating depth information based on a difference between the first image and the 
Fukumoto discloses an electronic device which adjusts a background blur of an image by displaying a preview image including a subject and a focused area and a remaining portion excluding the focused area (e.g. Figures 10-13), displaying a first user interface associated with a control of a display effect applied to the preview image (Figure 11, Item 410); determining a level of the display effect based on a user’s input identified using the first user interface and the depth information, wherein the display effect is blurring and the level of blurring is based on the user’s input (Figures 9-13; setting depth of field for the target image based on user’s adjustment of the slider; Paragraphs 0059-0062) and applying the level of blurring to the remaining portion of preview image (i.e. the portion outside of the depth of field setting set by the user; Figure 9, S15-S17), wherein as a depth difference from the focused area increases, the degree of blurring increases in the remaining portion (Paragraphs 0059-0062; the blur amount increases with LBLUR as the distance differences between LBLUR and Lf/Ln increase).  The system of Fukumoto allows a user to freely adjust the depth of field of a captured image while providing a display 
Note that the depth of field effect blurring effect is applied to regions other than a region associated with a selected focus distance (i.e. a selected region of the image).  Therefore, the system of Lee in view of Fukumoto would blur a remaining region other than the selected region as claimed.[claim 8]
Regarding claim 8, Fukumoto discloses displaying the preview image based on a captured image (Figures 9-11).  Note that in Lee in view of Kim, the captured image would be at least one of the first image data or the second image data as claimed.[claim 9]
Regarding claim 9, see the rejection of claim 3 above.  Additionally note that it would have been obvious to additionally store the generated depth information in the memory from the first and second images as taught by Kim so that the depth information is available for processing along with the first and second images.

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Kim et al. (US 2016/0381289 A1) ) in view of Fukumoto et al. (US 2012/0105590 A1) in view of Wakabayashi et al. (US 2011/0234881 A1).[claim 10]
[claim 11]
Regarding claim 11, see the rejection of claim 10 above and note that Wakabayashi discloses storing shoot-setting information as part of the ancillary data stored in the file (Paragraph 0100).[claim 12]
Regarding claim 12, see the rejection of claims 5 and 8 above and note that Lee discloses storing the first and second images which are used as the preview image at the time of shooting (e.g. Paragraph 0076 and Figure 2).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0028949 A1) in view of Kim et al. (US 2016/0381289 A1) ) in view of Fukumoto et al. (US 2012/0105590 A1)  in view of Wakabayashi et al. (US 2011/0234881 A1) in view of Official Notice.[claim 13]
Regarding claim 13, Lee in view of Kim in view of Fukumoto in view of Wakabayashi does not explicitly disclose wherein the processor is configured to display a representative image based on one of 
However, Official Notice is taken that it is well known in the art to display images during a playback mode (i.e. according to an application request associated with an output image) so that a user may review stored images.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a playback mode to allow a user to display stored images for review.[claim 14]
Regarding claim 14, Lee in view of Kim in view of Fukumoto in view of Wakabayashi does not explicitly disclose wherein the processor is configured to: display a second user interface associated with a control of a display effect corresponding to the representative image; and update the representative image using at least the display effect determined based on a user's input identified using the second user interface and the depth information.
However, Official Notice is further taken that it is well known to provide an editing interface during a playback operation to allow a user to apply display effects to images so that the user may edit the displayed image to apply desired effects.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to display a second user interface associated with a control of a display effect corresponding to the representative image; and update the representative image using at least the display effect determined based on a user's input identified using the second user interface 20and the depth information so that the user may adjust the depth effects of played back images in the system of Lee in view of Kim in view Fukumoto in view of Wakabayashi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa et al. (US 2018/0249090 A1) teaches a system/method for blurring an image according to user input (e.g. Figure 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698